                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
SHAHEED WILLIAMS,                             )
         Plaintiff                            )       C.A. No. 17-313 Erie
                                              )
               v                              )
                                              )       District Judge Susan Paradise Baxter
JAMIE FERDARKO, et al.,                       )
          Defendants                          )


                                  MEMORANDUM OPINION


I.     INTRODUCTION

       A.      Relevant Procedural History

       On November 16, 2017, Plaintiff Shaheed Williams, an inmate incarcerated at the State

Correctional Institution at Forest in Marienville, Pennsylvania ("SCI-Forest"), initiated this civil

rights action by filing a complaint pursuant to 42 U.S.C. § 1983, against the following

Defendants: Jamie Ferdarko, a registered nurse supervisor at SCI-Forest (“Ferdarko”); William

Sutherland, a CRNP under contract to provide medical services at SCI-Forest (“Sutherland”); Dr.

Maxa, a medical doctor under contract provide medical services at SCI-Forest (“Maxa”);

Kimberly Smith, the Corrections Health Care Administrator at SCI-Forest (“Smith”); Gary L.

Prinkey, a registered nurse supervisor at SCI-Forest (“Prinkey”); and Lisa Zupsic, a CRNP under

contract to provide medical services at SCI-Forest (“Zupsic”). Plaintiff claims that Defendants

were deliberately indifferent to his serious medical needs in violation of his rights under the

eighth amendment to the United States Constitution. In addition, Plaintiff generally alleges state

law claims of intentional infliction of emotional distress and medical negligence.

       By Memorandum Order, dated August 1, 2018, Chief Judge Joy Flowers Conti adopted

                                                  1
this Court’s Report and Recommendation [ECF No. 37], dismissing Plaintiff’s claims against

Defendants Ferdarko, Smith, and Prinkey and terminating said Defendants from this case. [ECF

No. 38]. Now pending before this Court is a motion to dismiss filed by remaining Defendants

Sutherland, Maxa, and Zupsic [ECF No. 27], who argue that Plaintiff’s claims are barred by the

applicable statute of limitations and fail to state causes of action upon which relief may be

granted, in any event. Plaintiff has filed a brief in opposition to Defendants’ motion [ECF No.

32]. This matter is now ripe for consideration.1

         B.       Relevant Factual History2

         Plaintiff alleges that on or about January 26, 2015, he underwent surgery at Kane hospital

to have a ganglion cyst removed from his chest. (ECF No. 5, Complaint, at ¶¶ 13-14). Upon his

return to SCI-Forest, Plaintiff continued experiencing chest and back pain, for which he

submitted a sick call request and was seen by Defendant Zupsic on February 2, 2015. (Id. at

¶ 15). Plaintiff alleges he was seen by Defendant Zupsic on more than ten occasions from

February 2, 2015 to February 16, 2016. (Id. at ¶ 16). On March 31, 2015, Defendant Zupsic

allegedly informed Plaintiff that his reported symptoms of left side and severe back pain were

psychosomatic. (Id. at ¶ 17). An x-ray of Plaintiff’s lower back was subsequently taken on April

30, 2015, the results of which were unremarkable. (Id. at ¶ 18). On August 5, 2015, an x-ray of

Plaintiff’s thoracic spine revealed “modest osteoarthritis,” though a follow-up x-ray one month


         1
On September 14, 2018, the undersigned was sworn in as a United States District Judge. This action was thereafter
reassigned to this Court’s docket on September 18, 2018 [ECF No. 42] and is properly before this Court for
disposition.

         2
The factual recitation herein is limited to Plaintiff’s allegations against the three remaining Defendants only.

                                                            2
later revealed a “normal thoracic spine.” (Id. at ¶ 19). On October 22, 2015, Plaintiff was seen by

Defendant Zupsic after placing a sick call complaining of severe back pain and spinal

compression that affected his daily activities and gave him headaches. Defendant Zupsic

performed an eye examination and attributed Plaintiff’s pain to anxiety, for which she referred

him to the psychiatrist. (Id. at ¶¶ 21-22).

        On September 13, 2016, another x-ray of Plaintiff’s spine was ordered by Defendant

Maxa, which revealed “mild scoliosis of the cervical spine and mild scoliosis and kyphosis of the

thoracic spine.” (Id. at ¶ 25). Plaintiff then saw Defendant Sutherland “on more than a few

occasions from the dates 11-4-16 up until filing this complaint,” and “more than once informed

him of spinal compression and inferences that can be drawn from [his] x-rays.” (Id. at ¶ 27). On

January 25, 2017, Plaintiff informed Defendant Sutherland of his need for an MRI “to locate that

which is putting pressure on [his] spine,” which Plaintiff believed was causing his scoliosis and

kyphosis, but Defendant Sutherland allegedly “denied [him] any proper care.” (Id. at ¶ 28).

Another x-ray was ordered by Defendant Maxa on April 21, 2017, after Plaintiff explained his

symptoms “and his claims of spinal compression.” (Id. at ¶ 29). On May 4, 2017, Defendant

Sutherland informed Plaintiff that the x-ray results were normal, showing only mild scoliosis and

kyphosis. (Id. at ¶ 30). Plaintiff saw Defendant Sutherland again on May 18, 2017, at which time

Plaintiff’s pain medication dosage was increased. (Id. at ¶ 31).

        Plaintiff subsequently filed a grievance stating that he had been “to medical over 35 times

or more about the same problem … that [he has] spinal compression and is in need of an

MRI…;” however, the grievance was denied. (Id. at ¶ 34). On June 12, 2017, Plaintiff saw

Defendant Sutherland who informed him that simply claiming he has spinal compression isn’t

                                                 3
enough to order an MRI absent “more factual information.” (Id. at ¶ 35). Plaintiff returned to

Defendant Sutherland on August 9, 2017, complaining of worsening symptoms, but Defendant

Sutherland stated he did not know what else to do for him and referred him to Defendant Maxa.

(Id. at ¶ 36). Plaintiff then saw Defendant Maxa on August 15, 2017, once again claiming to have

spinal compression, but was informed that he “needs to be more impaired” to have an MRI

ordered for him. (Id. at ¶ 37).

II.    DISCUSSION

       A.      Statute of Limitations

       Defendants argue that Plaintiff’s claims against them are barred by the applicable statute

of limitations and should be dismissed. The federal civil rights laws do not contain a specific

statute of limitations for Section 1983 actions. However, it is well established that the federal

courts must look to the relevant state statute of limitations for personal injury claims to determine

the applicable limitations period. Sameric Corp. Del., Inc. v. City of Philadelphia, 142 F.3d 582

(3d Cir. 1998) (internal citations omitted). In this regard, federal courts sitting in Pennsylvania

have adopted Pennsylvania’s two-year personal injury statute of limitations set forth at 42

Pa.C.S.A. § 5524, in determining that a § 1983 action must be filed no later than two years from

the date the cause of action accrued. Id. at 599-600.

       Under federal law, “‘the statute of limitations begins to run on the first date that the

injured party possesses sufficient critical facts to put him on notice that a wrong has been

committed and that he need investigate to determine whether he is entitled to redress.’” Kichline

v. Consolidated Rail Corporation, 800 F.2d 356, 359 (3d Cir.1987), cert. denied, 475 U.S. 1108

(1986), quoting Zeleznick v. United States, 770 F.2d 20, 23 (3d Cir. 1985). Thus, in general, a

                                                  4
claim accrues in a federal cause of action “as soon as a potential claimant either is aware, or

should be aware, of the existence of and source of injury, not when the potential claimant knows

or should know that the injury constitutes a legal wrong.” Keystone Insurance Co. v. Houghton,

863 F.2d 1125, 1127 (3d Cir. 1988).

        Here, Plaintiff’s complaint was received by the Clerk of Courts on November 16, 2017;

however, the complaint was apparently signed by Plaintiff on November 7, 2017. (See ECF No.

5, Complaint). Thus, for purposes of applying the statute of limitations, this Court will treat

November 7, 2017, as the relevant filing date pursuant to the prison mailbox rule. See

Commonwealth v. Castro, 766 A.2d 1283, 1287 (Pa.Super. 2001), citing Commonwealth v.

Little, 716 A.2d 1287 (Pa.Super. 1998) (in determining the date upon which a prisoner’s pleading

is filed, Pennsylvania applies the prison mailbox rule, which provides that the “date of delivery

of [the pleading] by the [inmate] to the proper prison authority or to a prison mailbox is

considered the date of filing of the [pleading]”). Accordingly, any claim concerning an injury of

which Plaintiff “knew or should have known” prior to November 7, 2015, is barred by the statute

of limitations.

        Defendants assert that the limitations period on all of Plaintiff’s medical claims began to

run from the first instance of deliberate indifference alleged by Plaintiff, which purportedly

occurred on February 2, 2015, when Plaintiff was first seen by Defendant Zupsic. (ECF No. 5,

Complaint, at ¶ 16). Thus, according to Defendants, the uninterrupted running of the statute of

limitations would have expired on February 2, 2017. (ECF No. 28, Defendants’ Brief, at p. 8).

However, after accounting for the tolling period allowed for exhaustion of administrative

remedies, Defendants have calculated that the statute of limitations on Plaintiff’s claims would

                                                  5
have expired on July 15, 2017, approximately four months before the instant lawsuit was filed.

(Id.). Based on this calculation, Defendants argue that all of Plaintiff’s claims are time-barred.

This argument is untenable.

       “‘Because deliberate indifference is manifest when ‘prison authorities deny reasonable

requests for medical treatment ... and such denial exposes the inmate to undue suffering or the

threat of tangible residual injury,’ the plaintiff has a cause of action for each time her requests

for medical care were denied.’” Houser v. Folino, 2015 WL 7291787, at *4 (W.D.Pa. Nov. 16,

2015) (emphasis added), quoting Anders v. Bucks County, 2014 WL 1924114, at *5 n. 9

(E.D.Pa. May 12, 2014) (citing Monmouth County Correctional Institution Inmates v. Lanzaro,

834 F.2d 326, 346-47 (3d Cir 1987)). “Plaintiff's claims of deliberate indifference to his serious

medical needs, therefore, encompass any manifestations of deliberate indifference made within

two years of filing his initial complaint.” Houser, at *5 (emphasis in original).

       Here, according to the complaint, neither Defendant Maxa nor Defendant Sutherland saw

Plaintiff before September 13, 2016. (ECF No. 5, Complaint, at ¶ 25). As a result, any deliberate

indifference on their part would have occurred well within the two-year limitations period. As for

Defendant Zupsic, Plaintiff alleges that she saw him on more than ten different occasions from

February 2, 2015 to February 16, 2016, and that she “never addressed plaintiff’s spinal

compression properly.” (ECF No. 5, Complaint, at ¶¶ 16, 23). Although the complaint is unclear

as to how many instances of deliberate indifference Plaintiff is claiming to have occurred during

this time period, it is apparent that at least some of them allegedly took place within the two-year

limitations period. Accordingly, Defendants’ motion to dismiss Plaintiff’s claims as untimely

will be denied.

                                                  6
         B.       Eighth Amendment Deliberate Indifference

         In the medical context, a constitutional violation under the Eighth Amendment occurs

only when prison officials are deliberately indifferent to an inmate's serious medical needs.

Estelle v. Gamble, 429 U.S. 97 (1976). "In order to establish a violation of [the] constitutional

right to adequate medical care, evidence must show (i) a serious medical need, and (ii) acts or

omissions by prison officials that indicate deliberate indifference to that need." Rouse v. Plantier,

182 F.3d 192, 197 (3d Cir. 1999).

         Deliberate indifference to a serious medical need3 involves the "unnecessary and wanton

infliction of pain." Estelle, 429 U.S at 104. Such indifference is manifested by an intentional

refusal to provide care, delayed medical treatment for non-medical reasons, denial of prescribed

medical treatment, a denial of reasonable requests for treatment that results in suffering or risk of

injury, Durmer v. O'Carroll, 991 F.2d 64, 68 (3d Cir. 1993), or "persistent conduct in the face of

resultant pain and risk of permanent injury" White v. Napoleon, 897 F.2d 103, 109 (3d Cir.

1990).

         Mere misdiagnosis or negligent treatment is not actionable as an Eighth Amendment claim

because medical malpractice is not a constitutional violation. Estelle, 429 U.S. at 106. "Indeed,

prison authorities are accorded considerable latitude in the diagnosis and treatment of prisoners."

Durmer, 991 F.2d at 67 (citations omitted). Any attempt to second-guess the propriety or adequacy of

a particular course of treatment is disavowed by courts since such determinations remain a question

of sound professional judgment. Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d


         3
A serious medical need is "one that has been diagnosed by a physician as requiring treatment or one that is so
obvious that a lay person would easily recognize the necessity for a doctor's attention." Monmouth County
                                                          7
Cir. 1979), quoting Bowring v. Goodwin, 551 F.2d 44, 48 (4th Cir. 1977). Furthermore, deliberate

indifference is generally not found when some level of medical care has been offered to the inmate.

Clark v. Doe, 2000 WL 1522855, at *2 (E.D.Pa. Oct. 13, 2000) ("courts have consistently rejected

Eighth Amendment claims where an inmate has received some level of medical care").

        Here, Plaintiff’s primary complaint is that the Medical Defendants ignored his repeated

requests to have an MRI taken to locate “something inside of him” that he claimed was causing

“spinal compression.” (ECF No. 5, Complaint, at¶¶ 21, 23, 28-29, 34, 37). Plaintiff

acknowledges that he was seen by medical personnel “over 35 times or more about the same

problem” and had x-rays of his spine taken on at least five occasions, which revealed only mild

scoliosis and kyphosis. (Id. at ¶¶ 18-20, 25, 29-30). Furthermore, Plaintiff alleges that he was

advised by both Defendant Sutherland and Defendant Maxa that there weren’t enough physical

findings to warrant an MRI, and that one would not be ordered simply because he believed he

had spinal compression. (Id. at ¶¶ 35, 37). Yet, Plaintiff insists that he requires “proper medical

care for spinal compression which is a MRI to locate it and have it removed.” (Id. at ¶ 43).

        It is readily apparent from Plaintiff’s allegations that he adamantly disagrees with the

medical treatment he received from Defendants; however, “mere disagreement as to the proper

medical treatment” does not “support a claim of an eighth amendment violation.” Monmouth

County Corr. Inst. v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). citing Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[I]t is well established that as long as a

physician exercises professional judgment his behavior will not violate a prisoner’s constitutional

rights”). Moreover, it is not within the province of the Court to “second-guess the propriety or


Correction Institute Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987).
                                                         8
adequacy of a particular course of treatment” provided by medical professionals. Pierce, 612 F.2d

at 762. Thus, Plaintiff’s Eighth Amendment deliberate indifference claims against Defendants

will be dismissed.

        C.      Medical Negligence

       As to Plaintiff’s medical negligence claim under Pennsylvania law, Defendants seek

dismissal of this claim because Plaintiff failed to file a certificate of merit as required by

Pennsylvania Rule of Civil Procedure 1042.3, which provides:

                In any action based upon an allegation that a licensed professional
                deviated from an acceptable professional standard, the attorney for the
                plaintiff, or the plaintiff if not represented, shall file with the complaint
                or within sixty days after the filing of the complaint, a certificate of
                merit signed by the attorney or party ...

Pa.R.C.P. 1042.3(a) (emphasis added). The certificate of merit must state either: (1) that an

appropriate licensed professional has opined in writing that there is a reasonable probability that

the defendant’s care did not measure up to professional standards and caused the plaintiff’s

injury; (2) that the claim against the defendant is based on respondeat superior (in which case, the

plaintiff must obtain an opinion from an appropriate licensed professional that there is a

reasonable probability that the care provided by the defendant’s agents did not measure up to

professional standards and caused the plaintiff’s injury); or (3) that expert testimony is

unnecessary to the plaintiff’s claim. Pa.R.C.P. 1042.3(a)(1-3).

         Rule 1042.3 applies regardless of whether state law claims are brought under

supplemental jurisdiction or under diversity jurisdiction, as here. See Rodriguez v. Smith, 2005

WL 1484591 at * 7 n. 13 (E.D.Pa. June 21, 2005). Moreover, federal courts within this district

have uniformly held that Rule 1042.3 is a substantive rule of law that must be complied with by a

                                                   9
plaintiff bringing a diversity professional negligence suit in a federal court sitting in

Pennsylvania. See, e.g., Iwanejko v. Cohen & Grigsby, P.C., 249 Fed.Appx. 938, 944 (3d Cir.

2007) (holding that district court “correctly applied Rule 1042.3 as substantive state law”); Bond

v. Rhodes, 2008 WL 763737 at *3 (W.D.Pa. Mar. 20, 2008)(dismissing professional negligence

claim based upon Plaintiff’s failure to comply with Rule 1042.3); Stroud v. Abington Memorial

Hosp., 546 F.Supp.2d 238, 248 (E.D.Pa. 2008)(holding that “Federal courts in Pennsylvania have

uniformly held that the [certificate of merit] requirement is a substantive rule of law that applies

in professional liability actions proceeding in federal court”); Rodriguez at *7 (holding that “Rule

1042.3 should be applied by federal courts as controlling substantive law” and dismissing

professional negligence claim, without prejudice, due to plaintiff’s failure to fully comply with

the rule). Where a plaintiff fails to timely file a certificate of merit under Rule 1042.3, the

defendant(s) may seek dismissal of the claim.

       In this case, it is undisputed that Plaintiff did not submit a certificate of merit within the

sixty (60) days required by Rule 1042.3. In fact, Plaintiff did not obtain the required certificate

even after the filing of the instant motion to dismiss, which gave him notice that one was needed.

Thus, Defendants are entitled to have Plaintiff’s medical negligence claim against them

dismissed.

       An appropriate Order follows.




                                                  10
